 

A0435 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
(Rev. 04/18; WDVA Rev. 02/19)

  

 

 

 
 
 

 

 

 

 

 

 

 

TRANSCRIPT ORDER FORM
Please Read Instructions on Page 2. ones
JE} NAME TELEPHONE NUMBER
Rhonda Quagliana 434-296-7138
DATE OF REQUEST EMAIL ADDRESS (Transcript will be emailed to this address.)
7/3/2019 rg@stlawva.com
MAILING ADDRESS CITY, STATE, ZIP CODE
416 Park Street Charlottesville, VA 22902
NAME GF COURT REPORTER
JoRita Meyer

 

OR CHECK HERE {| IF HEARING WAS RECORDED BY FTR

 

 

CASE NUMBER CASE NAME JUDGE’S NAME

3:19-cy-38 John Doe v. The Rector and Board of Vigi Hon. Glen Conrad
DATE(S} OF TYPE OF PROCEEDING(S) LOCATION OF PROCEEDING
PROCEEDING(S)

06/27/2019 Teleconference re: Motion for TRO/PI Roanoke/Charlottesville

 

 

 

REQUEST IS FOR: (Select one) FULL PROCEEDING OR SPECIFIC PORTION(S) (Must specify below)

 

SPECIFIC PORTION(S) REQUESTED (If applicable):

 

   
 
 

 

rc 5. nay G 3 ay) DELO!

14-Day

| / | Expedited (7-Day)

[] Hourly
RealTime

    

 

 

07/03/2019

 

 

 

  

 

a rad

If you have any questions, please contact the court reporter coordinator at (434) 847-5722

or by email to CRC@vawd.uscourts.gov.

Transcript Fee Rates can be found on our website under Standing Orders at:

http: //www.vawd.uscourts.gov/media/1576/transcripts2018-3.pdf

NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
no longer be modified.

   

 
